United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 25, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-30163
                          Conference Calendar



WILLIE GEORGE MCDONALD,

                                      Petitioner-Appellant,

versus

JOSEPH M. HARO,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-1785
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Willie George McDonald, federal prisoner # 19369-077, has

filed a 28 U.S.C. § 2241 petition challenging his guilty-plea

conviction for distribution of heroin.    He asserts that his

conviction and sentence are invalid under Apprendi v. New Jersey,

530 U.S. 466 (2000).   Apprendi does not apply retroactively to

cases on collateral review, and an Apprendi violation does not

satisfy the test for filing a 28 U.S.C. § 2241 petition under the

“savings clause” of 28 U.S.C. § 2255.     Wesson v. U.S.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-30163
                               -2-

Penitentiary Beaumont, Tex., 305 F.3d 343, 347-48 (5th Cir.

2002), cert. denied, 123 S. Ct. 1374 (2003).   The judgment of the

district court is AFFIRMED.